
	

113 S911 IS: Emergency Transportation Safety Fund Act
U.S. Senate
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 911
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2013
			Mr. Paul introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To establish an emergency transportation safety fund, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Transportation Safety Fund
			 Act.
		IEstablishment and
			 funding
			101.Modification and permanent extension of the
			 incentives to reinvest foreign earnings in the United States
				(a)Repatriation subject to 5 percent tax
			 rateSubsection (a)(1) of section 965 of the Internal Revenue
			 Code of 1986 is amended by striking 85 percent and inserting
			 85.7 percent.
				(b)Permanent
			 extension To elect repatriationSubsection (f) of section 965 of
			 the Internal Revenue Code of 1986 is amended to read as follows:
					
						(f)ElectionThe
				taxpayer may elect to apply this section to any taxable year only if made on or
				before the due date (including extensions) for filing the return of tax for
				such taxable
				year.
						.
				(c)Repatriation
			 includes current and accumulated foreign earnings
					(1)In
			 generalParagraph (1) of section 965(b) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
						
							(1)In
				generalThe amount of dividends taken into account under
				subsection (a) shall not exceed the sum of the current and accumulated earnings
				and profits described in section 959(c)(3) for the year a deduction is claimed
				under subsection (a), without diminution by reason of any distributions made
				during the election year, for all controlled foreign corporations of the United
				States
				shareholder.
							.
					(2)Conforming
			 amendments
						(A)Section 965(b) of
			 such Code is amended by striking paragraphs (2) and (4) and by redesignating
			 paragraph (3) as paragraph (2).
						(B)Section 965(c) of
			 such Code is amended by striking paragraphs (1) and (2) and by redesignating
			 paragraphs (3), (4), and (5) as paragraphs (1), (2), and (3),
			 respectively.
						(C)Paragraph (3) of
			 section 965(c) of such Code, as redesignated by subparagraph (B), is amended to
			 read as follows:
							
								(3)Controlled
				groupsAll United States shareholders which are members of an
				affiliated group filing a consolidated return under section 1501 shall be
				treated as one United States
				shareholder.
								.
						(d)Clerical
			 amendments
					(1)The heading for
			 section 965 of the Internal Revenue Code of 1986 is amended by striking
			 Temporary.
					(2)The table of
			 sections for subpart F of part III of subchapter N of chapter 1 of such Code is
			 amended by striking Temporary dividends and inserting
			 Dividends.
					(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
				102.Establishment
			 of Emergency Transportation Safety Fund
				(a)In
			 generalThere is established
			 in the Treasury of the United States a trust fund to be known as the
			 Emergency Transportation Safety Fund.
				(b)Transfers to
			 Emergency Transportation Safety Fund
					(1)In
			 generalThere are hereby appropriated to the Emergency
			 Transportation Safety Fund amounts equivalent to 50 percent of the excess
			 of—
						(A)the taxes
			 received in the United States Treasury which are attributable to eligible 965
			 dividends received by corporations which are United States shareholders,
			 over
						(B)the amount of the
			 foreign tax credit allowed under section 901 of the Internal Revenue Code of
			 1986 which is attributable to the non-deductible portion of such eligible 965
			 dividends.
						(2)DefinitionsFor
			 purposes of this subsection—
						(A)Eligible 965
			 dividendThe term eligible 965 dividend means any
			 amount received from a controlled foreign corporation for which a deduction is
			 allowed under section 965 of the Internal Revenue Code of 1986, as determined
			 based on estimates made by the Secretary of the Treasury, or the Secretary's
			 delegate.
						(B)Non-deductible
			 portionThe term non-deductible portion means the
			 excess of the amount of any eligible 965 dividend over the deductible portion
			 (as defined in section 965(d)(3) of the Internal Revenue Code of 1986) of such
			 amount.
						(c)Emergency
			 relief expendituresSection 125(c) of title 23, United States
			 Code, is amended by adding at the end the following:
					
						(3)Emergency
				transportation safety fundAmounts deposited into the Emergency
				Transportation Safety Fund established under section 102(a) of the
				Emergency Transportation Safety Fund
				Act are authorized to be obligated to carry out, in priority
				order, the projects on the current list compiled by the Secretary under section
				201(b)(1) of such Act that meet the eligibility requirements set forth in
				subsection
				(a).
						.
				IIEmergency
			 Transportation Safety Priority List
			201.Emergency
			 transportation priorities
				(a)ListThe
			 Secretary of Transportation, in consultation with a representative sample of
			 State and local government transportation officials, shall compile a
			 prioritized list of emergency transportation projects, which will guide the
			 allocation of funding to the States from the Emergency Transportation Safety
			 Fund.
				(b)CriteriaIn
			 compiling the list under subsection (a), the Secretary of Transportation, in
			 addition to other criteria established by the Secretary, shall rank priorities
			 in descending order, beginning with—
					(1)whether the
			 project is part of the interstate highway system;
					(2)whether the
			 project is a road or bridge that is closed for safety reasons;
					(3)the impact of the
			 project on interstate commerce;
					(4)the volume of
			 traffic affected by the project; and
					(5)the overall value
			 of the project or entity.
					(c)ReportNot
			 later than 120 days after the date of the enactment of this Act, the Secretary
			 of Transportation shall submit a report to Congress that includes—
					(1)a prioritized
			 list of emergency transportation projects to be funded through the Emergency
			 Transportation Safety Fund; and
					(2)a description of
			 the criteria used to establish the list referred to in paragraph (1).
					(d)Quarterly
			 updatesNot less frequently than 4 times per year, the Secretary
			 of Transportation shall—
					(1)update the report
			 submitted pursuant to subsection (c);
					(2)send a copy of
			 the report to Congress; and
					(3)make a copy of
			 the report available to the public through the Department of Transportation's
			 website.
					
